UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the S Definitive Proxy Statement Commission Only (as permitted £ Definitive Additional Materials by Rule 14a-6(e)(2)) £ Soliciting Material Pursuant to § 240.14a-12 REXAHN PHARMACEUTICALS, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: REXAHN PHARMACEUTICALS, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held June 11, 2007 TO OUR STOCKHOLDERS: Notice is hereby given that the Annual Meeting of the Stockholders of Rexahn Pharmaceuticals, Inc. (the “Company”) will be held on June 11, 2007, at 10:00 a.m. (local time), at the corporate headquarters of Rexahn Pharmaceuticals, Inc., located at 9620 Medical Center Drive, Rockville, Maryland 20850 (the“Annual Meeting”). The Annual Meeting is called for the following purposes: 1. To elect six directors to a term of one year each, or until their successors have been elected and qualified; 2. To ratify the appointment of Lazar, Levine & Felix, LLP as the independent registered public accounting firm of the Company for fiscal 2007; and 3. To consider and take action upon such other matters as may properly come before the Annual Meeting or any postponement or adjournment thereof. The Board of Directors has fixed May 11, 2007 as the record date for the determination of stockholders entitled to notice of, and to vote at, the Annual Meeting. Only stockholders of record at the close of business on that date will be entitled to notice of, and to vote at, the Annual Meeting. You are cordially invited to attend the Annual Meeting. Whether or not you expect to attend, you are respectfully requested by the Board of Directors to sign, date and return the enclosed proxy card promptly. Stockholders who execute proxies retain the right to revoke them at any time prior to the voting thereof. A return envelope, which requires no postage if mailed in the United States, is enclosed for your convenience. By Order of the Board of Directors, Chairman of the Board May 12, 2007 REXAHN PHARMACEUTICALS, INC. 9620 Medical Center Drive Rockville, Maryland 20850 (240) 268-5300 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To be held June 11, 2007 This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of Rexahn Pharmaceuticals, Inc., a Delaware corporation (the “Company”), the principal executive offices of which are located at 9620 Medical Center Drive, Rockville, Maryland 20850, for the Annual Meeting of Stockholders to be held at the corporate headquarters of Rexahn Pharmaceuticals, Inc., located at 9620 Medical Center Drive, Rockville, Maryland 20850,on June 11, 2007, at 10:00a.m. (local time) and for any postponement, or adjournments thereof (the “Annual Meeting”), for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders. Any stockholder giving such a proxy has the power to revoke it at any time before it is voted. Written notice of such revocation should be forwarded directly to the Secretary of the Company at the above stated address. Attendance at the Annual Meeting will not have the effect of revoking the proxy unless such written notice is given or the stockholder votes by ballot at the Annual Meeting. If the enclosed proxy is properly executed and returned, the shares represented thereby will be voted in accordance with the directions thereon and otherwise in accordance with the judgment of the persons designated as proxies. Any proxy on which no direction is specified will be voted in favor of the actions described in this Proxy Statement, including the election of the director nominees set forth under the caption “Election of Directors” and the ratification of the appointment of Lazar, Levine & Felix, LLP as the independent auditors of the Company. The approximate date on which this Proxy Statement and the accompanying form of proxy will first be mailed or given to the Company’s stockholders is May 15, 2007. Your vote is important. Accordingly, we urge you to sign and return the accompanying proxy card whether or not you plan to attend the Annual Meeting. If you do attend, you may vote by ballot at the Annual Meeting, thereby canceling any proxy previously given. Common Questions Regarding Proxies Q:Why am I receiving this Proxy Statement and proxy card? A:You are receiving a Proxy Statement and proxy card from us because you own shares of common stock of the Company. This Proxy Statement describes issues on which we would like you, as a stockholder, to vote. It also gives you information on these issues so that you can make an informed decision. When you sign the proxy card, you appoint Dr. Chang H. Ahn and Tae Heum Jeong as your representatives at the meeting. Dr. Ahn and Mr. Jeong will vote your shares at the meeting as you have instructed them on the proxy card. This way, your shares will be voted whether or not you attend the Annual Meeting. Even if you plan to attend the meeting, it is a good idea to complete, sign and return your proxy card in advance of the meeting just in case your plans change. You can always decide to vote in person. Q:What is the record date? A:The record date is May 11, 2007. Only holders of common stock of record as of the close of business on this date will be entitled to vote at the Annual Meeting. Q:How many shares are outstanding? A:As of the record date, the Company had 50,326,132 shares of common stock outstanding. Q:What am I voting on? A:You are being asked to vote on the election of six directors to the terms described in the Proxy Statement and the ratification of Lazar, Levine & Felix, LLP as the independent registered public accounting firm of the Company for fiscal 2007. Q:How do I vote? A:You may either vote by mail or in person at the Annual Meeting. To vote by mail, please sign your proxy card and mail it in the enclosed, prepaid and addressed envelope. If you mark your voting instructions on the proxy card, your shares will be voted in accordance with your instructions. If you return a signed proxy card but do not provide voting instructions, your shares will be voted based on the recommendations of the Board of Directors. We will pass out written ballots to anyone who wants to vote at the Annual Meeting. If you hold your shares through a brokerage account and do not have a physical share certificate, you must request a legal proxy from your stockbroker in order to vote at the Annual Meeting. Q:What does it mean if I receive more than one proxy card? A:It means that you have multiple accounts at the transfer agent and/or with stockbrokers. Please sign and return all proxy cards to ensure that all your shares are voted. 2 Q:How many votes do you need to hold the meeting? A:A majority of the Company’s outstanding shares of common stock as of the record date must be present at the meeting in order to hold the Annual Meeting and conduct business. This is called a quorum. Q:What if I abstain from voting? A:Abstentions with respect to a proposal are counted as present or represented by proxy for purposes of establishing a quorum. If a quorum is present, abstentions have no effect on the outcome of the vote for directors, but will count as a vote against the amendments to the Stock Option Plan and the ratification of the Company’s independent auditors. Q:What if I don’t provide voting instructions to my broker? A:If your shares are held in street name and you do not provide voting instructions to your broker, then your shares will be counted as present or represented by proxy for purposes of determining the existence of a quorum, and will be voted in the broker's discretion. Q:How many votes must the nominees have to be elected? A:In order for a director to be elected, he or she must receive the affirmative vote of a plurality of the shares voted. In other words, the six nominees who receive the most number of votes cast will be elected. Q:How are votes counted? A:Voting results will be tabulated and certified by our inspector of elections, Hwan Kim of Chadbourne & Parke LLP, our legal counsel. Q:Where can I find the voting results of the Annual Meeting? A:We will announce the voting results at the Annual Meeting. We will also publish the results in our quarterly report on Form 10-QSB for the second quarter of 2007. We will file that report with the Securities and Exchange Commission (“SEC”), and you can get a copy: ·by contacting Rexahn’s corporate offices via phone at (240) 268-5300 or by e-mail at IR@Rexahn.com; or ·through the SEC’s EDGAR system at www.sec.gov or by contacting the SEC’s public reference room at 1-800-SEC-0330. 3 VOTING SECURITIES Holders of record of shares of the Company’s common stock, par value $.0001 per share, as of the close of business on May 11, 2007 (the “Record Date”), are entitled to notice of and to vote at the Annual Meeting on all matters. On the Record Date, the Company had outstanding50,326,132 shares of common stock. Each outstanding share of common stock is entitled to one vote upon all matters to be acted upon at the Annual Meeting. A majority of the outstanding shares of common stock entitled to vote on any matter and represented at the Annual Meeting, in person or by proxy, shall constitute a quorum. Abstentions and broker non-votes are counted for purposes of determining the presence or absence of a quorum for the transaction of business at the Annual Meeting. Assuming a quorum is present, the affirmative vote of a plurality of the shares cast in person or represented by proxy at the Annual Meeting and entitled to vote on the election of directors is required to elect the director nominees. Abstentions and broker non-votes will not affect the outcome of the election of directors. The affirmative vote of a majority of the shares cast in person or represented by proxy at the Annual Meeting and entitled to vote on the matter is necessary to ratify the appointment of Lazar, Levine & Felix, LLP as the independent registered public accounting firm of the Company for fiscal 2007. Thus, an abstention from voting on this proposal will have the same legal effect as a vote “against” the proposal, even though the stockholder may interpret such action differently. The Company is not currently aware of any matters that will be brought before the Annual Meeting (other than procedural matters) that are not referred to in the enclosed Notice of Annual Meeting. 4 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN SECURITY HOLDERS The table below sets forth the beneficial ownership of common stock as of May 8, 2007 by the following individuals or entities: · each person, or group of affiliated persons, known to us to own beneficially own 5% or more of the outstanding common stock; · each director; · each executive officer; and · all of the directors and executive officers as a group. Beneficial ownership is determined in accordance with the rules of the SEC.Except as indicated by footnote and subject to community property laws where applicable, each person or entity named in the table has sole voting and investment power with respect to all shares of common stock shown as beneficially owned by him, her or it.In computing the number of shares beneficially owned by a person and the percentage ownership of that person, shares of common stock that will be subject to options held by that person that are exercisable as of May 8, 2007, or will become exercisable within 60 days thereafter are deemed outstanding, while such shares are not deemed outstanding for purposes of computing percentage ownership of any other person. Shares of Rexahn Pharmaceuticals Common Stock Beneficially Owned Name of Beneficial Owner Number of Shares Percentage Directors and Executive Officers: Chang H. Ahn* 14,900,000 (1) 29.61% Charles Beever* 20,000 (2) Less than 1% Kwang Soo Cheong* 20,000 (3) Less than 1% Tae Heum Jeong* 1,050,000 (4) 2.09% Y. Michele Kang* 20,000 (5) Less than 1% David McIntosh* 165,000 (6) Less than 1% Young-Soon Park* 3,365,000 (7) 6.69% All executive officers and directors as a group (7 persons) 19,540,000 38.84% Holders of more than 5% of shares: Rexgene Biotech Co., Ltd.** 4,791,670 (8) 9.52% Chong Kun Dang Pharmaceutical Corp.*** 3,000,000 (8)(9) 5.96% KT&G Corporation**** 2,500,000 (8)(9) 4.97% 5 * c/o Rexahn Pharmaceuticals, Inc., 9620 Medical Center Drive, Rockville, MD 20850. ** 9F Wooyoung Venture Bldg.1330-13, Seocho-dong, Seocho-gu, Seoul 137-070, Korea. *** 368, 3 gu, Chungjeong-ro, Seodaemun gu, Seoul 120 756, Korea. **** 100 Pyongchon dong, Daedeog gu, Daejeon 306 130, Korea. (1) Includes Dr. Ahn’s options to purchase 600,000 shares of common stock that are currently exercisable or exercisable within 60 days of May 8, 2007 at an exercise price of $0.80 per share, 500,000 shares held by Dr. Ahn’s wife, Inok Ahn, and Mrs. Ahn’s options to purchase 300,000 shares of common stock that are currently exercisable or exercisable within 60 days of May8,2007 at an exercise price of $0.80 per share. (2) Includes Mr. Beever's options to purchase 20,000 shares of common stock that are currently exercisable or exercisable within 60 days of May 8, 2007 at an exercise price of $1.20. (3) Includes Mr. Cheong's options to purchase 20,000 shares of common stock that are currently exercisable or exercisable within 60 days of May 8, 2007 at an exercise price of $1.20. (4) Includes Mr. Jeong’s options to purchase (i) 150,000 shares of common stock that are currently exercisable or exercisable within 60 days of May 8, 2007 at an exercise price of $0.24 per share and (ii) 400,000 shares of common stock that are currently exercisable or exercisable within 60 days of May 8, 2007 at an exercise price of $0.80 per share. (5) Includes Ms. Kang's options to purchase 20,000 shares of common stock that are currently exercisable or exercisable within 60 days of May 8, 2007 at an exercise price of $1.20. (6) Includes Mr.McIntosh’s options to purchase (i) 125,000 shares of common stock that are currently exercisable or exercisable within 60 days of May 8, 2007 at an exercise price of $0.80 per share, (ii) 20,000 shares of common stock that are currently exercisable or exercisable within 60 days of May 8, 2007 at an exercise price of $3.00 per share and (iii) 20,000 shares of common stock that are currently exercisable or exercisable within 60 days of May 8, 2007 at an exercise price of $1.20 per share. (7) Includes Dr. Park's options to purchase (i) 220,000 shares of common stock that are currently exercisable or exercisable within 60 days of May 8, 2007 at an exercise price of $3.00 per share and (ii) 20,000 shares of common stock that are currently exercisable or exercisable within 60 days of May 8, 2007 at an exercise price of $1.20 per share. (8) The boards of directors of each of Rexgene, Chong Kun Dang and KT&G, each a Korean corporation, have sole voting and sole investment power as to the shares owned by their respective corporations. (9) Includes 750,000 shares of common stock held by Kyungbo Pharm, a subsidiary of Chong Kun Dang.Excludes 2,000,000 shares of common stock held by Jang-Han Rhee, Chief Executive Officer of Chong Kun Dang and a former director of Rexahn. 6 PROPOSAL 1 ELECTION OF DIRECTORS The terms of the Company’s Board of Directors will expire at the Annual Meeting. At the Annual Meeting, all six director nominees will be elected by the stockholders to serve a one-year term until the next Annual Meeting in 2008. The Board recommends that the persons named below be elected as directors of the Company, and it is intended that the accompanying proxy will be voted for the election as directors of the six persons named below, unless the proxy contains contrary instructions. The Company has no reason to believe that any of the nominees will not be a candidate or will be unable to serve. However, in the event that any of the nominees should become unable or unwilling to serve as a director, the persons named in the proxy have advised that they will vote (unless authority has been withdrawn) for the election of such person or persons as shall be designated by management. All of the nominees currently serve as directors of the Company. All nominees have consented to being named in this Proxy Statement and to serve if elected. The Board of Directors has determined that Messrs. Beever, Cheong and McIntosh, and Ms. Kang, constituting a majority of the Board members, are “independent directors” as that term is defined in listing standards of the Nasdaq Stock Market, as applicable and as may be modified or supplemented. John Holaday, a former director, served as an independent director during 2006 under the applicable listing standards of the Nasdaq Stock Market. The following table sets forth the names, ages and positions of our directors: Name Age Position Dr. Chang H. Ahn 55 Chairman of the Board, Chief Executive Officer and Director Charles Beever 54 Director Kwang Soo Cheong 46 Director Y. Michele Kang 47 Director David McIntosh 48 Director Tae Heum Jeong 36 Chief Financial Officer, Secretary and Director Chang H. Ahn.Dr. Ahn has served as Chairman of the Board, Chief Executive Officer and a Director since May2005.Dr.Ahn served as Chairman and Chief Executive Officer of Rexahn, Corp from its incorporation in March2001 to May2005.From 1988 to 2001, Dr.Ahn held dual positions as both Expert Regulatory Pharmacologist and Lab Head at the FDA's Center for Drug Evaluation and Research.Prior to joining the FDA in 1988, Dr.Ahn carried out cancer research at the National Cancer Institute, as well as at Emory University's School of Medicine.In 2003 and 2004, Dr.Ahn organized and chaired the U.S.-Korea Bio Business and Partnership Forum, for which Maryland State and Montgomery County are partners.He also served as president of the Society of Biomedical Research from 2000 to 2003.Dr.Ahn holds a Ph.D. in pharmacology from Ohio State University.He also holds two B.S. degrees in pharmacy from Creighton University and Seoul National University. 7 Charles Beever.Mr. Beever has served as a director since May2006.He has been a partner and Vice President of Booz Allen & Hamilton, Inc. since October1993, and served as staff member and Engagement Manager at Booz Allen Hamilton from January1984 to October2003.Prior to joining Booz Allen Hamilton, Mr. Beever served as Plant Production Manager from October1981 to January1984, Industrial Engineering Manager from June1979 to October1981 and Production Supervisor from July1978 to June1979 at McGraw-Edison Company.Mr. Beever holds a B.A. in Economics from Haverford College, where he was elected to Phi Beta Kappa, and an M.B.A. from the Harvard Graduate School of Business Administration. Kwang Soo Cheong. Dr. Cheong has served as a director since May2006. He is a faculty member at the Department of Finance of the Johns Hopkins University Carey Business School (Assistant Professor: 2001-2005 & Associate Professor: 2006 to date). Dr. Cheong was an Assistant Professor of Economics at the University of Hawaii from 1994 to 2001, and he was a lecturer at the Department of Economics of Stanford University from 1993 to 1994. During the summer of 1995, Dr. Cheong was a Visiting Fellow in the Taxation and Welfare Division at the Korea Development Institute in Korea.
